[exhibit101amendmenttolti001.jpg]
Exhibit 10.1 AMENDMENT TO THE U.S. CONCRETE, INC. LONG TERM INCENTIVE PLAN This
Amendment to the U.S. Concrete, Inc. Long Term Incentive Plan (the “Plan”), made
pursuant to the right to amend reserved in Section 10(c) of the Plan, amends the
Plan as follows, contingent on the approval of these amendments by the
stockholders of U.S. Concrete, Inc. and effective upon the date of such
stockholder approval: Sections 4(a) and (b) of the Plan are amended in their
entirety to read as follows: “(a) Overall Number of Shares Available for
Delivery. Subject to adjustment in a manner consistent with any adjustment made
pursuant to Section 9, the total number of shares of Stock reserved and
available for issuance in connection with Awards under this Plan shall not
exceed 1,998,195 shares, and such total will be available for the issuance of
Incentive Stock Options. This limitation consists of the sum of (i) 1,073,195
previously authorized shares, including any shares subject to awards under the
MEIP that, following the Effective Date, are forfeited or terminated, expire
unexercised, or are settled in cash in lieu of common stock (but not any shares
that are exchanged or withheld as full or partial payment of the exercise price
or tax withholding upon exercise or payment of any award under the MEIP) and
(ii) an additional 925,000 shares. “(b) Application of Limitation to Grants of
Awards. No Award may be granted if the number of shares of Stock to be delivered
in connection with such Award exceeds the number of shares of Stock remaining
available under this Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. Subject to the limitations
in Section 4(c) hereof, the Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award.” In all other respects, the Plan will
remain unchanged and in full force and effect. IN WITNESS WHEREOF, upon
authorization of the Board of Directors, the undersigned has executed this
Amendment to the U.S. Concrete, Inc. Long Term Incentive Plan effective as of
February 13, 2019. U.S. CONCRETE, INC. By: /s/ William J. Sandbrook Name:
William J. Sandbrook Its: Chairman and Chief Executive Officer



--------------------------------------------------------------------------------



 